Order unanimously reversed, with costs, and cross motion to confirm report granted. Memorandum: The commissioners of appraisal viewed the condemned property and conducted hearings as to its value, at Which they received testimony and reports by expert appraisers concerning the damages resulting from the taking, including consequential damages. After considering the evidence the commissioners made their report and awarded to respondent owner "the sum of Sixty-six Thousand Dollars ($66,000.00), inclusive of any consequential damages”, a figure within the range of the evidence. Respondent contends and County Court held that the report was irregular, insufficient and erroneous in law for failure to specify the precise amount, if any, awarded for consequential damages. Although there is authority for the proposition that the commissioners’ report must show their findings to enable appropriate review (17 Carmody-Wait 2d, NY Prac, § 108:264), the report in this case expressly states that the award includes any consequential damages. In light of the record which shows that the subject of consequential damages was presented at some length before the commissioners and considered by them, we find no error in their report (Matter of Huie [Fletcher—City of New York], 2 NY2d 168, 170-171; Auburn Urban Renewal Agency v Schwartz Sons, 53 AD2d 1051, affd 41 NY2d 1026). The court erred, therefore, in denying the cross motion to confirm the report. (Appeal from order of Cattaraugus Supreme Court—condemnation.) Present—Dillon, P. J., Simons, Hancock, Jr., Callahan and Witmer, JJ.